Citation Nr: 0937341	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome/ulcerative colitis, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for radicular 
paresthesias of the left lower extremity.  

3.  Entitlement to service connection for radicular 
paresthesias of the right lower extremity.  

4.  Entitlement to service connection for a heart disability. 

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for Hepatitis B. 

8.  Entitlement to an increased rating for a groin rash, 
currently rated as 10 percent disabling. 

9.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated as 10 percent 
disabling. 

10.  Entitlement to service connection for a left hip 
condition. 

11.  Entitlement to service connection for a right hip 
condition. 

12.  Entitlement to service connection for degenerative 
changes of the lumbar spine. 

13.  Entitlement to service connection for asbestos 
exposure/tuberculosis. 

14.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.  

15.  Entitlement to service connection for carpal tunnel 
syndrome of the right hand.  

16.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand. 

17.  Entitlement to a total disability rating for 
compensation based on individual unemployability.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 
1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 received in December 2007, the Veteran 
requested a hearing at the RO before a Veterans Law Judge.  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veteran's Law Judge pursuant 
to the provisions of 38 U.S.C.A. 
§ 7107(d) (West 2002).  The Veteran and 
his representative must be notified of 
the date and time of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




